DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/20/2022, with respect to the rejection(s) of the  claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsu U.S. PGPub 2017/0032281.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu U.S. PGPub 2017/0032281.
Regarding claims 1, 8 and 15, Hsu discloses a computer implemented method for automated material welding, the method comprising: starting a welding operation (e.g. pg. 2, ¶9; pg. 6-7, ¶63-64); scanning a weld (e.g. pg. 7, ¶67; pg. 8, ¶71; pg. 9, ¶78; pg. 10, ¶82; pg. 12-13, ¶91 and 94); creating a machine learning simulation of the weld (e.g. pg. 9, ¶78-79; pg. 10-11, ¶86-88; pg. 12-13, ¶91 and 94; pg. 16, ¶117); detecting a flaw (e.g. porosity, cracking, blemish, anomaly) in the weld according to the scanning and simulation (e.g. pg. 9, ¶78-79; pg. 10-11, ¶86-88; pg. 12-13, ¶91 and 94; pg. 16, ¶117); remediating the flaw (e.g. via conditioned based maintenance/preventative maintenance) (e.g. pg. 3-4, ¶44; pg. 9, ¶79; pg. 12, ¶92; pg. 18, ¶151); and completing the welding operation  (e.g. pg. 3-4, ¶44; pg. 9, ¶79; pg. 12, ¶92; pg. 18, ¶151).
 	Regarding claims 6, 13 and 20, Hsu discloses the computer implemented method according to claim 1, further comprising collecting a reference scan of parts (e.g. identified characteristics of pre-weld operations/setup conditions) prior to starting the welding operation (e.g. pg. 6, ¶60; pg. 7, ¶64; pg. 8, ¶71-73; pg. 14-15, ¶109-110).
 	Regarding claims 7 and 14, Hsu discloses the computer implemented method according to claim 6, wherein the flaw is remediated according to the reference scan of the parts  (e.g. pg. 3-4, ¶44; pg. 9, ¶79; pg. 12, ¶92; pg. 18, ¶151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to the claims above, and further in view of Bouse et al. U.S. PGPub 2009/0090767.
Hsu does not explicitly disclose thermally tempering the weld.
 	Bouse discloses thermally tempering a weld (e.g. pg. 1, ¶10; pg. 3, ¶31).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to temper a weld. One of ordinary skill in the art would have been motivated to do this in order to improve the toughness of a weld.
 	Therefore, it would have been obvious to modify Hsu with Bouse to obtain the invention as specified in claims 2, 9 and 16.

Claim(s) 3, 5, 10, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to the claims above, and further in view of Doumanidis U.S. Patent 5,552,575.
Hsu does not explicitly disclose simulating weld thermal stress/strain and collecting infra-red data about the weld.
 	Doumanidis discloses simulating weld thermal stress/strain and collecting infra-red data about the weld (e.g. col. 5, lines 14-27).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to simulate weld thermal stress/strain and collect infra-red data about the weld. One of ordinary skill in the art would have been motivated to do this in order to evaluate the strength of the weld and accurately scan the weld.
 	Therefore, it would have been obvious to modify Hsu with Bouse to obtain the invention as specified in claims 3, 5, 10, 12, 17 and 19.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to the claims above, and further in view of Bowers U.S. PGPub 2013/0008548.
Hsu does not explicitly disclose selecting remediation tooling according to weld type.
 	Bowers discloses selecting remediation tooling according to weld type (e.g. pg. 4, ¶38).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to select remediation tooling according to weld type. One of ordinary skill in the art would have been motivated to do this in order select the appropriate tool to correct a flaw.
 	Therefore, it would have been obvious to modify Hsu with Bowers to obtain the invention as specified in claims 4, 11 and 18.

Relevant Prior Art
Falde et al. U.S. PGPub 2020/0311853 discloses a computer implemented method for automated material welding, the method comprising: starting a welding operation (e.g. pg. 1-2, ¶11-15; pg. 5, ¶37 and 41; pg. 6, ¶48; pg. 7-8, ¶52-55); scanning (via non-destructive testing) a weld (e.g. pg. 1-2, ¶11-15; pg. 5, ¶37 and 41; pg. 6, ¶48; pg. 7-8, ¶52-55); creating a machine learning simulation of the weld (e.g. pg. 1-2, ¶11-15; pg. 5, ¶37 and 41; pg. 6, ¶48; pg. 7-8, ¶52-55); detecting a flaw (e.g. faulty) in the weld according to the scanning and simulation (e.g. pg. 1-2, ¶11-15; pg. 5, ¶37 and 41; pg. 6, ¶48; pg. 7-8, ¶52-55); remediating the flaw (e.g. via corrective action) (e.g. pg. 1-2, ¶11-15; pg. 5, ¶37 and 41; pg. 6, ¶48; pg. 7-8, ¶52-55); and completing the welding operation (e.g. pg. 1-2, ¶11-15; pg. 5, ¶37 and 41; pg. 6, ¶48; pg. 7-8, ¶52-55).


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
September 28, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116